






Exhibit 10 (v)






Non-Employee Director Compensation
January 2011




Board Members:


Annual Retainer: $60,000
    
Annual Equity Award: $90,000*


*Target Value of restricted stock $150,000
                                    


Lead Director Fee: $15,000


Committee Chair Fees:


Audit    $15,000
Compensation $15,000
Governance $10,000
Nominating $10,000
Investment $10,000




Meeting Fees: $1,500**


**For meetings attended in excess of 24 in a year




Initial Equity Grant:


Number of stock options equal to $150,000 divided by closing price of Company's
stock on the date of election to the Board






